UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-4671



UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.


DANIEL LIPTAK,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(7:07-cr-00009-gec)


Submitted:   March 31, 2008                   Decided:   May 28, 2008


Before MICHAEL and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Randy V. Cargill,
Assistant Federal Public Defender, Roanoke, Virginia, for
Appellant.   John L. Brownlee, United States Attorney, Jean B.
Hudson, Assistant United States Attorney, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daniel     Liptak    appeals       the   district   court’s    order

modifying   the   terms    of    his   supervised     release   to   include   a

requirement that he participate in a sex offender assessment and

treatment deemed necessary as a result of the assessment.                      A

district court’s imposition of special conditions of supervised

release is reviewed for abuse of discretion.                 United States v.

Dotson, 324 F.3d 256, 259 (4th Cir. 2003).               We have reviewed the

record and conclude that the decision to modify the terms of

Liptak’s release was a proper exercise of discretion. Accordingly,

we grant the motion for leave to file a supplemental brief and

affirm for the reasons stated by the district court.                       United

States v. Liptak, No. 7:07-cr-00009-gec (W.D. Va. June 20, 2007).

We   dispense   with    oral    argument   because     the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                       - 2 -